Case 1:19-cv-10203-|T Document 1-4 Filed 01/30/19 Page 1 of 2

EXhibit D

 

 

 

Case 1:19-cv-10203-|T Document 1-4 Filed 01/30/19 Page 2 of 2

Fictional Letter:

Dear Recipient,

My name is Rose Rothario. l’m a thirty-eight~year-old white female, and l live in
Greater Boston.

In 201 7 l saw a documentary about altruistic kidney donation, and as the credits
rolled l felt wholly dismayed by the daily experiences of those in need. Equipped with this

new awareness l set forth on a journey to ojfer a great gift, to do my part in bettering a
fellow human ’s life.

I Shook open the letter. Six Whole daisy pages. Stuft` about her surgery, the prep, the PT.
lt Went on,

I’m so grateful to the MGH transplant team, who held my hand from my very
first blood test to the date of our paired exchange l myself know something ofsujfering
but from those experiences l ’ve acquired both courage and perseverance. I’ve also
learned to appreciate the hardship that others are going through, no matter how foreign
Whatever you ’ve endured remember that you are never alone.

Afew things about me: l like sailing, camping, jeweltjy, and cats.

As l prepared to make this donation, l drew strength from knowing that my
recipient would get a second chance at life. l withstood the pain by imagining and
rejoicing in LO”[_/_'.

1 Sta;red at the YOU, underlined three times.

Now lsmile at the thought that you are enjoying renewed health You deserve all
that life has to o]j%r, simply because you exist

if you are willing, l would love to know more about ycu. Perhaps we could meet.
But if you prefer not to, l accept that reaction as well.
Warmly,
Rose .M. Rothario

 

 

